Citation Nr: 1726101	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for stenosis of the anal canal from scar tissue. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran originally requested a Board hearing in April 2012, but withdrew that request in April 2013.  No other hearing request remains pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

During VA treatment in April 2010, the Veteran reported that he was evaluated by a gastroenterologist who told him that he would need to undergo a colonoscopy once every three years.  The Veteran reported similarly during his June 2010 VA examination.  As the Veteran's gastroenterological treatment records are not associated with the claims file, remand is required to request them.  Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his gastrointestinal and rectal systems since March 2009, to include the provider(s) who has/have performed any colonoscopies or similar procedures since that time.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from August 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




